EXHIBIT 10.7
 
THE SHARES OF COMMON STOCK OFFERED HEREIN HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, (THE "ACT") OR ANY STATE SECURITIES LAWS,
AND MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED, HYPOTHECATED, OR OTHERWISE
TRANSFERRED IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT UNDER THE
ACT AND ANY APPLICABLE STATE SECURITIES LAWS, OR (B) AN OPINION OF COUNSEL
ACCEPTABLE TO COUNSEL FOR THE ISSUER THAT SUCH REGISTRATION IS NOT REQUIRED AND
THAT THE PROPOSED TRANSFER MAY BE MADE WITHOUT VIOLATION OF THE ACT AND ANY
APPLICABLE STATE SECURITIES LAW.
 
INTERAMERICAN GAMING, INC.
SUBSCRIPTION AGREEMENT AND INVESTMENT LETTER
 
NOVEMBER 2011
 
Dear Sir/Madam:
 
In connection with your offer and our subscription of ($ ) in principal amount
to purchase ______________ shares of Common Stock, par value $.00001 per share
(the "Shares”), of INTERAMERICAN GAMING, INC., a Nevada Corporation (the
"Company"), at a purchase price of $0.02 US per Share.
 
The undersigned subscriber hereby represents, warrants, covenants and agrees
with you that at the time of such offer and subscription and as of the date of
this letter:
 
 
1.
I am over the age of twenty-one years.

 
 
2.
I have read and am familiar with the records of the Company, access to which has
been afforded to me and which access has preceded the closing under this
Agreement and this subscription to the Shares.

 
 
3.
The Shares to be acquired herein are solely for my account and for investment
and I have no plan, intention, contract, understanding, agreement or arrangement
with any person to sell, assign, pledge, hypothecate or otherwise transfer to
any person the Shares, or any portion thereof.

 
 
4.
I have sufficient knowledge and experience in financial and business matters so
as to be capable of evaluating the merits and risks of investments generally and
of this investment in the Shares in particular and am able to bear the economic
risk of this investment with the full understanding that I can lose my entire
investment.

 
 
1

--------------------------------------------------------------------------------

 
 
 
5.
I am in a position with regard to the Company and its officers and directors
which, based upon employment, family relationship and economic bargaining power,
has enabled me and continues to enable me to obtain information from the Company
and its affairs in order to evaluate the merits and risks of this investment in
the Shares. I acknowledge that the Company has made available to me and
continues to make available to me the opportunity to ask questions of and
receive answers from the directors and executive officers of the Company and
other persons acting on their behalf concerning the terms and conditions of the
offer to me of the Shares and to obtain any additional information concerning
the Company to the extent that the directors, executive officers and others
possess such information or can acquire it without unreasonable effort or
expense so that I can verify the accuracy of the information given to me at the
time of the offer and my subscription to the Shares. I acknowledge that I am
aware that the Company is not current with its Securities and Exchange
Commission filings and that the Company’s financial statements are not current.

 
 
6.
I understand that neither the Shares, nor the sale thereof to me has been
registered under the Securities Act of 1933, as amended (the "1933 Act"), or
under any state securities laws. I further understand that no registration
statement has been filed with the United States Securities and Exchange
Commission nor with any other regulatory authority and that, as a result, any
benefit which might normally accrue to me by an impartial review of such a
registration statement by the Securities and Exchange Commission or other
regulatory authority will not be forthcoming. I understand that I cannot sell
the Shares to be issued to me by the Company unless such sale is registered
under the 1933 Act and applicable state securities laws or exemptions from such
registration become available. In this connection I understand that the Company
has advised its Transfer Agent that the Shares are "restricted securities" under
the 1933 Act and that they may not be transferred by me to any person without
the prior consent of the Company, which consent of the Company will require an
opinion of my counsel to the effect that, in the event the Shares are not
registered under the 1933 Act, any transfer as may be proposed by me must be
entitled to an exemption from the registration provisions of the 1933 Act. To
this end, I acknowledge that a legend to the following effect will be placed
upon the certificate representing the Shares and that the Transfer Agent has
been advised of such facts:

 
THESE SHARES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, AND MAY BE OFFERED AND SOLD ONLY IF REGISTERED PURSUANT TO THE
PROVISIONS OF THE ACT OR IF AN EXEMPTION FROM REGISTRATION THEREUNDER IS
AVAILABLE, THE AVAILABILITY OF WHICH MUST BE ESTABLISHED TO THE SATISFACTION OF
THE COMPANY.
 
I understand that the foregoing legend on my certificate for the Shares to be
issued to me by the Company limits their value, including their value as
collateral.
 
 
7.
The subscription made by this Subscription Agreement is subject to acceptance by
the Company at its sole discretion, which acceptance shall be evidenced by the
Company's signing and delivering to me at the address set forth on the signature
page hereof a fully-executed counterpart of this Subscription Agreement. In the
event the Company shall reject this subscription, the subscription price for the
Shares shall be refunded promptly to me without interest thereon.

 
 
2

--------------------------------------------------------------------------------

 
 
8.
You have advised me that the Company is a Nevada corporation which has an
authorized capital of 200,000,000 shares of Common Stock, par value $0.001 per
share. As of the date hereof there are 148,168,234 Common Shares of the Company
issued and outstanding and zero shares of Preferred Stock issued and
outstanding.
 
You have further advised me that the subscription for the Shares is part of a
private offering of Shares being offered by the Company in accordance with
Regulation D, as promulgated under the 1933 Act. This offering is for up to
$400,000.00 in total gross subscriptions (the "Offering"), undertaken on a "self
underwritten, best efforts" basis until the entire Offering is sold. As such,
the Company can make no representation as to the amount of subscriptions it may
raise as part of the Offering and the failure of the Company to raise all or a
significant portion of the aggregate proceeds of the Offering may have a
negative impact on the Company's ability to successfully implement and develop
its business plan. Funds subscribed herein will not be placed in escrow. This
means that the Company can use my funds immediately upon acceptance of this
subscription, regardless of the amount raised.

 
 
9.
The undersigned: (1) is not listed in the Annex to the Executive Order No. 13224
of September 23, 2001 – Blocking Property and Prohibiting Transactions With
Persons who Commit, Threaten to Commit or Support Terrorism (the “Executive
Order”) or is otherwise subject to the provisions of the Executive Order; (2) is
not listed on the “Specially Designated Nationals and Blocked Persons” list
maintained by the Office of Foreign Assets Control (“OFAC”) of the United States
Department of the Treasury, as updated or amended from time to time, or any
similar list issued by OFAC; and (3) does not have any property blocked, or
subject to seizure, forfeiture or confiscation, by any order relating to
terrorism or money laundering issued by the President, Attorney General,
Secretary of State, Secretary of Defense, Secretary of the Treasury or any other
U.S. State or Federal governmental official or entity (in any case, a
“Restricted Party”).

 
 
10.
The funds used by the undersigned exclude any funds received or derived from a
Restricted Party or from any person or entity involved in the violation of any
U.S. State or Federal law relating to terrorism, including, without limitation:
(1) the Executive Order; (2) the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 107-56; and (3) the Money Laundering Control Act of 1986, Public Law
99-570.

 
 
3

--------------------------------------------------------------------------------

 

SHAREHOLDER:

___________________________________________
(Signature)


___________________________________________
(Printed Name)


___________________________________________
 
___________________________________________

___________________________________________
(Address)
 

___________________________________________
(Social Security No. - US Citizens)

 
Checks should be made payable to: "NOWPHIT OPERATIONS INC."
MAILING ADDRESS IS: 3565 KING ROAD, KING CITY, ONTARIO L7B 1M3
 
ACCEPTANCE
 
THE FOREGOING SUBSCRIPTION AGREEMENT IS ACCEPTED BY:
 

 
InterAmerican Gaming Inc.
a Nevada Corporation
         
Date:__, 2011
By:
        Marc Askenasi, President & CEO          


 
4

--------------------------------------------------------------------------------